Citation Nr: 0843249	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-41 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
February 1971.  The evidence of record indicates the veteran 
served as a Navy boatswain's mate in the waters off Vietnam; 
there is no evidence of record he was directly engaged in 
combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  By a December 1997 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal the denial of 
service connection. 

2.  The evidence received since the December 1997 rating 
decision is new, but not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

Evidence received since the December 1997 RO decision 
that denied service connection for PTSD, which was the 
last final denial with respect to this issue, is not new 
and material; the claim is not reopened.  38 U.S.C.A. 
§§ 5108, (West 2002); 38 C.F.R. § 3.156, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  See also Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 
(Fed. Cir. 2003) (PVA) (without the introduction of new and 
material evidence, VA not required to provide a medical 
examination or opinion).  Reopening a claim for service 
connection that has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim. 38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).

The Board notes that the veteran was, in fact, provided with 
the requirements of the VCAA in December 2004, including the 
requirements under Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this regard, he was provided notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the elements which were deficient in the prior 
denial. 

Normally, absent a waiver from the veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, in 
the veteran's substantive appeal, received in December 2005, 
the veteran averred that he saw helicopters go down in front 
of him, fired weapons, threw hand grenades, and had a rapid 
fire weapon prematurely explode on him.  While the veteran 
has not waived RO consideration of these new averments, the 
Board finds that a remand is not necessary because, as will 
be shown below, even if all of these averments are true, 
which would make them material to reopening the claim, the 
veteran's petition to reopen fails on other grounds.  
Consequently, a remand for RO consideration of the veteran's 
statements contained in his substantive appeal would serve no 
useful purpose.  Id.  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conformance with DSM-IV criteria); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In 1997, the veteran filed for service connection for PTSD 
and asserted he had been receiving treatment since 1993.  At 
the time of the December 1997 RO denial of service 
connection, the only relevant evidence of record consisted of 
the veteran's service entrance examination, his own 
statements regarding his diagnosis of a PTSD, and a referral 
for a PTSD VA psychiatric evaluation, for which the veteran 
did not report.  The veteran did not appeal the denial.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, if a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order to reopen a previously denied claim there must be 
new and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial.  
See Evans, supra.  The RO denied the veteran's claim based on 
a lack of PTSD diagnosis, and a lack of in-service stressors.  
The veteran failed to provide such evidence when he filed to 
reopen his claim. 

As noted, at the time of the December 1997 RO denial of 
service connection, the only relevant evidence of record was 
the veteran's service entrance examination, his own statement 
regarding his diagnosis, and a referral for a VA PTSD 
psychiatric evaluation, for which he failed to report.

The evidence received into the record since the RO's December 
1997 denial of service connection consists of additional 
statements from the veteran and treatment records from 1994 
through 2004, none of which contains the elements that were 
absent at the time of the last final denial.  Specifically, 
none of the newly submitted medical records contains a 
credible medical diagnosis of PTSD, albeit a positive PTSD 
screen was reported in August 2001 and December 2002 by a 
licensed practical nurse (L.P.N.) when the veteran declined 
consult referral for PTSD.  A positive PTSD screen was 
reported of record at the time of the prior final denial in 
December 1997, when the veteran failed to report for 
scheduled psychiatric examination.  Absent new evidence of a 
credible diagnosis of PTSD, the veteran's application to 
reopen his claim of service connection for PTSD fails.  See 
Evans, supra.  Because there is no diagnosis of PTSD, there 
is consequently no new evidence of a nexus between any 
current symptoms and in-service stressors, the second 
requirement of 38 C.F.R. § 3.304(f).  

With respect to stressors, the veteran's statements in 2004 
and 2005, in which he averred that he was a gun captain, 
responsible for killing innocent women and children by 
blowing up villages and bunkers, and that he has seen 
helicopters go down in front of him, fired weapons, threw 
hand grenades, and had a rapid fire weapon prematurely 
explode on him, are uncorroborated.  Where, as here, VA 
determines that the veteran did not engage in combat with the 
enemy, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In sum, in order to reopen the veteran's claim of service 
connection for PTSD, the veteran was required to submit new 
and material evidence consisting of evidence of a credible 
diagnosis of PTSD, and evidence of an in-service stressor(s).  
Since the veteran has failed to do both, the claim to reopen 
must fail.  While it can be argued that averred stressors 
newly proffered by the veteran should warrant reopening the 
claim, based on the presumption that the claimed stressors 
are credible, Justus, supra, the claim fails otherwise 
because of the absence of new evidence of a credible PTSD 
diagnosis.  Thus, this claim cannot be reopened based on 
receipt of new and material evidence as to only one of two 
missing elements on which the previous denial was made.  
Evans, supra.




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for post-traumatic 
stress disorder, the application to reopen is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


